Citation Nr: 0318769	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain due to retained shell fragments.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, of the 5th metacarpo-phalangeal joint, 
right hand (dominant).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from February 1975 to 
January 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Huntington Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

The veteran has not been apprised of these changes in the 
law.  Thus, the Board has no recourse but to remand these 
matters to ensure that all notice provisions as required by 
the VCAA are satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Moreover, there was also a change in the regulations that 
pertain to the veteran's service-connected disabilities 
affecting the metacarpo-phalangeal joint of the hand and the 
lumbosacral spine.  The veteran was informed of these changes 
via a letter dated in June 2003 and was informed that the 
Board would rely on the changes in the rating criteria in 
making a final determination in his case.  The veteran was 
also invited to submit additional pertinent evidence in 
support of his claims.  In response to that letter, the 
veteran provided additional evidence.  That evidence has not 
been reviewed by the RO.  Therefore, in the interest of 
ensuring that the veteran has been afforded his due process 
rights, the Board hereby requests the following directives:

1.  The RO should ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time to 
respond.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record considering all of the evidence of 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




